Pee Ctjeiam.
On October 8, 1959 after a recall election in which all incumbents were recalled and new couneilmen elected for the unexpired terms, plaintiff Nowakowski was elected mayor. In May 1960 the couneilmen purported to hold an organization meeting pursuant to R. 8. 40:81-7, at which defendant Demarest was “elected” mayor by a maj ority of the council members.
We are satisfied that the recall of the former mayor and couneilmen created a vacancy in the office of mayor which the new couneilmen properly filled by the election of this plaintiff. The statute referred to above, calling for an organization meeting after a municipal election, does not apply.
The remaining question is whether the mayor holds office for a fixed term or serves at the pleasure of the council. We are satisfied that the statute contemplated a term coextensive with the terms of the couneilmen, and that there was no power to unseat him and to elect another in his stead.
The judgment is accordingly reversed and the matter remanded with instructions to enter judgment for the plaintiffs in harmony with this opinion. The mandate shall issue immediately.
For reversal—Chief Justice Weintbatjb, and Justices Jacobs, Fbarcis, Peoctoe, Hall, Schettiro and Haneiian—7.
For affirmance—None.